DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
2.	The amendments to the claims filed on April 8, 2022 have been fully considered.  The amendments are sufficient to overcome the outstanding rejection under 35 USC 112 which is withdrawn.
3.	The claim objections are maintained because the independent claim remains rejected.
4.	Pursuant MPEP 803.02 the search and examination was extended.  Applicants
have, in response to a rejection of the Markush claims, overcome the rejection by amending the claims to exclude the species anticipated by the prior art.  The
amended Markush claims were examined again to the extent necessary to determine patentability.  Prior art was found that anticipates the amended Markush
claims.  Therefore, the claims were rejected and claims to nonelected species held withdrawn from further consideration.  Applicants will be entitled to rejoinder and examination of further species when the outstanding grounds of rejection are overcome. The claims were further searched to the full scope of claims 1, 6, 8-10, 12, 14 and 17 and further to the extent of the species shown below.
Status of Claims
5.	Claims 1, 3, 4, 7, 8, 10, 11, 14, 18-20, 28, 29, 38, 41-43 are pending.  Claims 28 and 29 are withdrawn.  Claims 1, 3, 4, 10, 11, 14, 18, 38, 41-43 are rejected.  Claims 7, 8, 19 and 20 are objected to.
Claim Objections
6.	Claims 7, 8, 19 and 20 objected to as being dependent upon a
rejected base claim, but would be allowable if rewritten in independent form including all
of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

7.	Claim 43 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 43 depends from claim 12 which has been cancelled.  It cannot be ascertained what the structural limitations are for this claim.  Appropriate correction is requested.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

8.	Claim(s) 1, 3, 4, 14, 18, 41 and 42 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by RN 1369538-14-6 (
    PNG
    media_image1.png
    249
    219
    media_image1.png
    Greyscale
).  The reference has a date of 2012 which antedates the present claims having an effective filing date (national stage entry date) of March 15, 2018 and priority claim to application dated March 15, 2017.  The compound corresponds to the present claims in the following manner:  R1= chlorine substituted phenyl; R2=C5 carbocyclic; R3=H; Y=N; X=N(R4=H).
9.	Claim(s) 1, 3, 4, 14, 18, 38, 41 and 42 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by RN 1151650-80-4 (
    PNG
    media_image2.png
    250
    215
    media_image2.png
    Greyscale
).  The reference has a date of 2009 which antedates the present claims having an effective filing date (national stage entry date) of March 15, 2018 and priority claim to application dated March 15, 2017.  The compound corresponds to the present claims in the following manner:  R1= chlorine substituted phenyl; R2=C5 carbocyclic; R3=H; Y=N; X=O.
10.	Claim(s) 1, 3, 4, 10, 14, 18 and 41 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by RN 1151651-71-6 (
    PNG
    media_image3.png
    214
    210
    media_image3.png
    Greyscale
).  The reference has a date of 2009 which antedates the present claims having an effective filing date (national stage entry date) of March 15, 2018 and priority claim to application dated March 15, 2017.  The compound corresponds to the present claims in the following manner:  R1= C6 aryl; R2=C4 carbocyclic; R3=H; Y=N; X=N(R4=Me).
11.	Claim(s) 1, 11, 14, 18 and 41 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by RN 956026-28-1 (
    PNG
    media_image4.png
    218
    247
    media_image4.png
    Greyscale
).  The reference has a date of 2007 which antedates the present claims having an effective filing date (national stage entry date) of March 15, 2018 and priority claim to application dated March 15, 2017.  The compound corresponds to the present claims in the following manner:  R1= C10 aryl; R2=C3 carbocyclic; R3=H; Y=N; X=R6=Me.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUN JAE YOO whose telephone number is (571)272-9074. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on 571-272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SUN JAE YOO/Primary Examiner, Art Unit 1626